ITEMID: 001-58208
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF VALENZUELA CONTRERAS v. SPAIN
IMPORTANCE: 3
CONCLUSION: Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for correspondence;Respect for private life)
JUDGES: John Freeland
TEXT: 7. The applicant is a Spanish citizen and was born in 1952. He is the deputy head of personnel of the W. company.
8. On 12 November 1984, following a complaint lodged by Mrs M., an employee of the W. company, with Madrid investigating judge no. 31 against a person or persons unknown in respect of insulting and threatening telephone calls and letters she had received, a criminal investigation (diligencias previas) was started. On 6 February 1985 Mrs M.’s fiancé, Mr R., lodged a complaint against a person or persons unknown for the same offence.
9. On 8 January and 19 February 1985, the investigating judge made orders under Article 18 § 3 of the Constitution for Mrs M.’s and Mr R.’s telephone lines to be tapped for a month, as they had requested when making their statement. Several suspect calls made from the W. company and from telephone boxes were intercepted.
10. On 18 February and 25 March 1985 respectively the monitoring ceased.
11. On 29 March 1985 Mrs M. gave the investigating judge the names of the five people, including the applicant, who had access to the telephone at the W. company from which some of the suspect calls had been made.
That same day three other people were summonsed to appear. The W. company was asked to provide information about the offices in which the telephones concerned were located and the people having access to them.
12. On 30 April 1985 the investigating judge made a further order for Mrs M.’s and Mr R.’s telephone lines to be tapped, on this occasion from 1 to 31 May 1985. He also ordered an analysis of the typeface of the anonymous letters containing threats against Mrs M. (in order to determine the make of typewriter used) and of photographs enclosed with some of the letters. In addition, he had the saliva residue and the fingerprints on the envelopes examined.
13. On 7 June 1985 the cassette recording of the calls made on the monitored lines, some of which showed that Mrs M. had been subjected to threats and insults, was delivered to the investigating judge.
14. On 19 November 1985 the investigating judge made an order under Article 18 § 3 of the Constitution (see paragraph 29 below) and Chapter VIII of Volume II of the Code of Criminal Procedure “on the entry into and searches of closed premises, the opening of books and written documents and the interception and opening of written and telegraphic correspondence” (see paragraph 30 below), for the monitoring of the private telephone lines of S. and of Mr Valenzuela, the head and deputy head of personnel of the company where the applicant worked, for a period of one month commencing on 26 November 1985. The applicant was considered to be the prime suspect, firstly, because most of the calls were being made from the W. company, where he worked and where, as deputy head of personnel, he had access to the company’s staff files and, secondly, because he had previously had a relationship with Mrs M. The investigating judge’s order read as follows:
“An application has been made for an order for the monitoring of telephone lines nos. 641 29 25 and 795 22 00, of Cosme Valenzuela Contreras and Mr [S.] respectively, who reside in this town, Mr Valenzuela Contreras at Avda. del Oeste no. 41 de Alorcón and Mr [S.] in H. Street, in connection with a police investigation currently under way into certain offences.
It is implicit in what has been said by the police that reliable evidence exists to suggest that information concerning the commission of an offence may be obtained by monitoring telephone lines nos. 641 29 25 and 795 22 00 belonging to Cosme Valenzuela Contreras and Mr [S.] respectively; it is appropriate to grant the requested application authorising the monitoring, in accordance with Article 18 § 3 of the Constitution as in force. It will be carried out by agents of the National Telephone Company referred to above.
Having considered, in addition to the Article cited above, Chapter VIII of Volume [II] of the Code of Criminal Procedure and other provisions of general application,
[The judge] orders that the telephone lines nos. 641 29 25 and 795 22 00 of Cosme Valenzuela Contreras and Mr [S.] respectively shall be monitored by staff of the National Telephone Company of Spain for a period of one month starting from today; at the end of that period they shall report their findings.
...”
15. On 10 December 1985 police headquarters at the Ministry of the Interior informed Madrid investigating judge no. 1 that the monitoring of Mr [S.]’s line had not revealed anything suspect, no suspicious call or conversation having been recorded. Conversely, the monitoring of Mr Valenzuela’s line had shown that a number of calls had been made from his telephone to Mrs M., her fiancé and their close relatives. However, the caller had hung up as soon as the telephone was answered.
On the same day, after further insulting letters had been sent to Mrs M., police headquarters applied for a warrant from the judge to carry out a search of Mr Valenzuela’s home.
16. Owing to a breakdown in the system, the applicant’s telephone line ceased to be tapped on 20 December 1985. The original cassettes containing the recordings were delivered to the investigating judge and included in the court file that was available for inspection and comment by the parties.
17. On 27 December 1985 the applicant himself applied to Madrid investigating judge no. 2, complaining that he had received threatening telephone calls. On 17 June 1986 the applicant requested the judge to order the monitoring of the applicant’s own telephone line; that measure proved fruitless. On 14 June 1988 the judge made a provisional discharge order (sobreseimiento provisional).
18. On 9 December 1985 and 13 January 1986 police headquarters confirmed before the investigating judge that twenty-two calls had been made from the applicant’s telephone while it was being tapped, three to Mrs M.’s home, eight to Mr R.’s home, two to Mr R.’s aunt and nine to his superior.
19. On 26 January 1986 the public prosecutor applied for criminal proceedings (sumario) to be brought against Mr Valenzuela and, if appropriate, Mr S., for offences of proffering grave insults and making threats.
20. On 25 February 1986 Madrid investigating judge no. 31 ordered that the applicant’s home and the head office of the W. company be searched.
21. On 18 April 1986 he decided to institute criminal proceedings against Mr Valenzuela. In an order (auto de procesamiento) of 18 April 1986 he charged the applicant with proffering grave insults and making threats under Articles 457, 458 §§ 2, 3 and 4, 459, 463 and 493 § 2 of the Criminal Code.
22. On 26 December 1990 Madrid investigating judge no. 27, to whom the case had been assigned on 2 January 1990, closed the investigation and committed the applicant for trial before the Madrid Audiencia provincial.
23. On 25 June and 8 July 1991 the public prosecutor, and Mrs M. and Mr R. as private prosecutors (acusadores particulares), filed provisional submissions.
24. On 7 May 1992 the applicant argued that the monitoring of his telephone line and searches of his house constituted breaches of Articles 18 and 24 of the Constitution (see paragraph 29 below).
25. On 8 May 1992 the Madrid Audiencia provincial convicted the applicant of making threats by letter and on the telephone against Mrs M. and Mr R., her fiancé, and their respective families, both at their homes and at work. It sentenced him to four months’ imprisonment, imposed a number of fines and ordered him to pay Mrs M. compensation.
26. The Audiencia provincial found that neither the searches nor the monitoring had been decisive in establishing the applicant’s guilt. The monitoring had revealed that some of the calls from his home telephone had been made to Mrs M.’s telephone number and that most of the calls complained of had been made from the company where both Mrs M. and the applicant worked. Nevertheless, it had not proved possible to determine the identity of the person making the calls because he had hung up as soon as the telephone was answered.
27. The applicant lodged an appeal on points of law, which the Supreme Court dismissed on 19 March 1994. It held with regard to the telephone tapping that, even if the court order allowing the applicant’s telephone line to be monitored had been couched in general terms, the evidence thereby obtained had not been the only evidence on which the trial court had relied in convicting him and, in any event, the threats had also been made in writing.
28. The applicant then filed an amparo appeal with the Constitutional Court in which he relied on the principle of the presumption of innocence, on the right to respect for his private and family life and on the confidentiality of telephone communications (Articles 24 and 18 of the Constitution – see paragraph 29 below). That appeal was dismissed on 16 November 1994 on the following grounds:
“... Contrary to what is said by the applicant, there has been no breach of his right to make telephone communications in confidence in the present case, since the monitoring of his telephone line had previously been authorised in a reasoned court order made under Article 579 § 3 of the Code of Criminal Procedure. It must nevertheless be noted that the monitoring failed to produce any decisive results enabling the conclusion to be reached that Mr Valenzuela had been guilty of making the threats of which he was suspected, inasmuch as the only finding was that frequent calls in which the caller had remained silent had been made from his home to the home of the person receiving the threats, as the caller had hung up as soon as [the victim] answered. The decisive factor in this respect [the finding that the applicant was guilty] was the evidence as a whole including the amparo appellant’s recent relationship with [Mrs M.], the fact that he was the deputy head of personnel in the company where she worked, the fact that it had been shown that some of the calls had been made from that company’s premises, the fact that the photographs enclosed with some of the anonymous letters were from the company’s archives to which only members of the personnel department had access, [Mr Valenzuela’s] reactions during the oral hearing, etc. That evidence, which was properly reviewed by the [Audiencia provincial] in a clearly reasoned judgment that was not illogical, may be considered to have been sufficient to rebut the presumption that the appellant was innocent...”
29. The relevant provisions of the Constitution read as follows:
“The rules relating to the fundamental rights and the freedoms recognised under the Constitution shall be construed in accordance with the Universal Declaration of Human Rights and the international treaties and agreements concerning the same subject matter that have been ratified by Spain.”
“Communications, particularly postal, telegraphic and telephone communications, shall be confidential unless the court decides otherwise.”
“Properly concluded international treaties shall form part of the domestic legal order once they have been published in Spain...”
30. The relevant provisions of Chapter VIII of Volume II of the Code of Criminal Procedure “on the entry into and searches of closed premises, the opening of books and written documents and the interception and opening of written and telegraphic correspondence” were as follows:
“A court may authorise the seizure, opening and examination of private postal and telegraphic correspondence sent or received by a person charged if there is reason to believe that facts or circumstances material to the case may thereby be uncovered or verified.”
“The officer who seizes the correspondence shall immediately hand it to the investigating judge.”
“The decision, which shall be reasoned, authorising the seizure and inspection of correspondence ... shall specify which correspondence is to be seized or inspected...”
“The procedure shall take place by the judge himself opening the correspondence...”
“The fact that the correspondence has been opened shall be noted in a record...
The record thereof shall be signed by the investigating judge, the registrar and any other persons present.”
31. Implementing Law no. 4/1988 amended two Articles of Chapter VIII of Volume II (see paragraph 30 above), namely Articles 553 and 579. Of these, only Article 579 is relevant in the present case and it now provides:
“1. A court may authorise the seizure, opening and examination of private postal and telegraphic correspondence sent or received by a person charged if there is reason to believe that facts or circumstances material to the case may thereby be uncovered or verified.
2. A court may also authorise, in a reasoned decision, the monitoring of the telephone calls of a person charged if there is evidence to show that facts or circumstances material to the case may thereby be uncovered or verified.
3. Likewise, a court may, in a reasoned decision, authorise for a maximum renewable period of three months the monitoring of the postal, telegraphic and telephonic communications of persons reasonably believed to have committed an offence and of communications made for criminal ends.
...”
32. In its judgment no. 114/1984 of 29 November 1984 the Constitutional Court held that the concept of “confidentiality” did not cover just the content of communications, but also other aspects of them such as the subjective identity of the people communicating.
33. In its judgment of 21 February 1991 the Supreme Court noted that the legislative amendment made by Implementing Law no. 4/1988 of 25 May 1988, bringing in the new wording of Article 579 of the Code of Criminal Procedure, was not perfect. The court said that cassette recordings of telephone conversations should be put at the disposal of the judge with an accurate transcript, which was to be checked by the registrar for use at the trial if appropriate. It added that “if the conditions laid down by Article 579 are satisfied, if the judge has reviewed the content of the evidence so obtained and has given leave for it to be used at the trial”, evidence obtained from telephone tapping may be considered admissible.
34. In a decision (auto) of 18 June 1992 the Supreme Court construed the Spanish legislation on the admissibility of evidence obtained by telephone tapping as it stood after Implementing Law no. 4/1988 of 25 May 1988 had come into force (see paragraphs 29 and 31 above). It stated that “the legislature [had] not specified any limitations according to the nature of the possible offence or the sentence it carried” and emphasised that the deficiencies, inadequacies and vagueness of that legislation needed to be rectified by the case-law of the domestic courts and of the European Court of Human Rights.
In the light of the latter Court’s case-law, the Supreme Court reached the following conclusions in its decision:
“In summary, the violations that render evidence obtained from telephone tapping inadmissible and determine its effects are as follows:
(1) Lack of evidence. Lack of sufficient reasoning
Lack ... of evidence capable, in the judge’s view, of justifying a measure restricting fundamental rights to the extent telephone tapping does; mere suspicion on the part of the police, which in principle serves as the basis for the court’s decision, cannot suffice.
(2) Lack of supervision
There was an almost total lack of any form of judicial supervision of the actual monitoring of the telephone concerned, which must necessarily be effected in compliance with the proportionality principle, which indeed can only be established through the reasoning, by, for example, listening to conversations recorded over reasonable periods in order for progress in the investigation (in this case a police investigation) to be checked and a decision taken as to whether or not expressly to extend the measure/surveillance – which, moreover, should not be for more than a reasonable period – in accordance with the principles laid down by the Code of Criminal Procedure.
(3) Periodic review. Effects
Once the conversations have been recorded on the tapes, the judge must periodically, in the manner he deems appropriate in the light of all the circumstances, examine them in the presence of the court registrar and, after hearing the recorded voices, decide on the proper course of action and, if appropriate, order that the monitoring continue, in which case he determines the appropriate guidelines to be followed by those responsible for implementing the measure.
If he orders that the measure should cease, the person or persons affected by that measure must be informed of the operation that has ended ... so that they may henceforth take such action as they deem appropriate...
Only in exceptional cases can the measure remain secret until the end of the investigation so as not to frustrate the legitimate interest in pursuing it ... but it must cease to remain secret once the investigation has ended...
(4) Divergence between the monitoring and the investigation
... There is a violation of the right to private life or, even more simply, the confidentiality of communications in general and of telephone communications in particular where ..., during the course of the originally authorised monitoring, it appears possible that one or more new offences may have been committed. At that point ... the police must, without delay, immediately inform the investigating judge who authorised/ordered the monitoring so that he may consider the question of his jurisdiction and the requirement of proportionality... A blanket authorisation may not be given; nor, without a fresh, express authority from the judge, can the measure/surveillance continue if the new presumed offence revealed on the telephone is found to be independent of the offence covered by the original authorisation. Such situations, if uncontrollable and not directly supervised by the judge, cause or are apt to cause a total failure to comply with the proportionality principle. It will never be known whether or not that principle was complied with in the present case...
(5) Production of copies rather than originals
There will also be a violation where the measure fails to comply with the Constitution and all the legislation (Article 579 of the Code of Criminal Procedure). The fact that the tape recordings produced to the court were copies, not originals, and moreover represented a selection made by the police without any judicial supervision, is a serious violation of the system. ... as the judge, in the registrar’s presence, must select, in the manner he deems appropriate, what is relevant to the investigation ordered by him while the remaining recordings must be kept in the registrar’s custody, thereby precluding any undesired or undesirable knowledge of conversations beyond the scope of the decision to monitor. The judge must order the immediate cessation of the measure when it is no longer relevant to the legitimate aim of establishing the commission of a serious offence, whose gravity must always be proportionate to what is, in principle, an intolerable interference with private life...
(6) Finding of proportionality
On that basis, it is necessary to consider whether or not the preventive measures used were proportionate to the aim pursued... The judge, who is the essential guarantor of fundamental rights and public freedoms, must consider each offence in the light of all the circumstances and decide whether the legitimate interests in investigation, prosecution and, where appropriate, conviction warrant in a given case the sacrifice of legal interests as important as the dignity, privacy and freedom of the individual...
(7) Determination of the measure and its limits
… The judicial authority must state what form the measure is to take and ensure that it is implemented with the least possible harm to the person affected by it...”
VIOLATED_ARTICLES: 8
VIOLATED_PARAGRAPHS: 8-1
